Exhibit 10.3
TriMont Real Estate Advisors, Inc.
Monarch Tower
3424 Peachtree Road NE, Suite 2200
Atlanta, Georgia 30326
VIA FACSIMILE AND OVERNIGHT COURIER
October 9, 2009
HHRH Development Transferee, LLC
c/o Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Re: Hard Rock
Attention: Marc Gordon, Chief Investment Officer

     
Re:
  Modification and extension of that certain $50,000,000 mortgage loan (the
“Loan”) made pursuant to that certain Loan Agreement, dated as of August 1,
2008, by and between Column Financial, Inc., a Delaware corporation (“Original
Lender”), and HRHH Development Transferee, LLC, a Delaware limited liability
company (“Borrower”), as amended by (i) that certain First Amendment to Loan
Agreement, dated as of November 10, 2008, between Borrower and Original Lender,
(ii) that certain Letter Agreement, dated August 7, 2009, from Servicer
(hereinafter defined) to Borrower, and (iii) that certain Letter Agreement,
dated September 4, 2009, from Servicer to Borrower (collectively, the “Loan
Agreement”; All capitalized terms used and not defined herein shall have the
respective meanings set forth in the Loan Agreement.)

Dear Mr. Gordon:
TriMont Real Estate Advisors, Inc., a Georgia corporation (in its capacity as
Servicer and Asset Manager on behalf of Lender (hereinafter defined),
“Servicer”), is the Servicer and Asset Manager of the Loan on behalf of Eastern
Capital Fund I SPE (Vegas Paradise) LLC, a Delaware limited liability company
(together with its, successors and assigns, as successor in interest to Original
Lender, “Lender”). Each of Lender, Eastern Capital Fund I SPE (Vegas Paradise
Affiliate) LLC, a Delaware limited liability company, and NRFC UL Holdings, LLC,
a Delaware limited liability company, own a participation interest in the Loan.
Borrower has requested, and Servicer, on behalf of and at the direction of
Lender, by this letter (this “Letter Agreement”), hereby agrees to the following
modifications to the Loan:

  1.  
For all purposes of the Loan Agreement, as modified by this Letter Agreement,
except as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

 



--------------------------------------------------------------------------------



 



“B Piece Additional Advance” shall mean, collectively, the B Piece Interest
Reserve Fund Advance and the B Piece Tax and Insurance Escrow Advance.
“B Piece Holder” shall mean the Participation B Holder as such term is defined
in the Participation Agreement.
“B Piece Interest Reserve Fund Advance” shall mean the advance of $253,260.57 by
B Piece Holder as additional proceeds of the Loan pursuant to the terms of the
Loan Agreement, as modified by this Letter Agreement.
“B Piece Tax and Insurance Escrow Advance” shall mean the advance of $96,739.43
by B Piece Holder as additional proceeds of the Loan pursuant to the terms of
the Loan Agreement, as modified by this Letter Agreement.

  2.  
The following definitions, as set forth in the Loan Agreement, shall be amended
and restated in their entirety as follows:

““A Piece Percentage” shall mean (a) prior to any Assumption, (i) in connection
with any prepayment of the Loan other than from the proceeds of the Five Acre
Release Price, thirty-nine and seven hundred twenty-two hundredths of one
percent (39.722%), and (ii) in connection with any prepayment of the Loan from
the proceeds of the Five Acre Release Price, one hundred percent (100%); and
(b) in connection with any prepayment of the Loan after any Assumption and
payment in full of the Five Acre Release Price, zero percent (0%).”
““B Piece Percentage” shall mean (a) prior to any Assumption, (i) in connection
with any prepayment of the Loan other than from the proceeds of the Five Acre
Release Price, sixty and two hundred seventy-eight hundredths of one percent
(60.278%), and (ii) in connection with any prepayment of the Loan from the
proceeds of the Five Acre Release Price, zero percent (0%); and (b) in
connection with any prepayment of the Loan after any Assumption and payment in
full of the Five Acre Release Price, one hundred percent (100%).”

  3.  
The Initial Maturity Date shall be extended to October 22, 2009.

  4.  
October 9, 2009 shall be deemed to be a Payment Date and a Monthly Interest
Payment shall be due and payable on such Payment Date. Notwithstanding anything
to the contrary contained in Section 2.2, Section 2.3 or elsewhere in the Loan
Agreement, the Monthly Interest Payment due on October 9, 2009 shall be the
interest accrued on the Outstanding Principal Balance of the Loan (expressly not
including the B Piece Additional Advance) at the Applicable Interest Rate for
the period from and including September 4, 2009 through and including October 8,
2009. The Monthly Interest Payment due on October 9, 2009 shall be paid with
funds from the Interest Reserve Account, including, if necessary, funds advanced
on the date hereof as the B Piece Interest Reserve Fund Advance.

 

 



--------------------------------------------------------------------------------



 



  5.  
Except as otherwise provided in Paragraph 4 above, from and after the date
hereof, for all purposes under the Loan Agreement, as modified by this Letter
Agreement, the B Piece Additional Advance shall be included when calculating the
Outstanding Principal Balance of the Loan and the Outstanding Principal Balance
of the Loan (expressly including the B Piece Additional Advance) shall accrue
interest at the Applicable Interest Rate in accordance with Section 2.2 of the
Loan Agreement, as modified by this Letter Agreement.

  6.  
On the date hereof, B Piece Holder shall advance the B Piece Interest Reserve
Fund Advance to Borrower. Such B Piece Interest Reserve Fund Advance shall be
deposited into the Interest Reserve Account and shall thereafter constitute a
portion of the Interest Reserve Fund for all purposes under the Loan Agreement,
as modified by this Letter Agreement, and the other Loan Documents. The B Piece
Interest Reserve Fund Advance shall be held as additional collateral for the
Loan and disbursed from the Interest Reserve Account in accordance with
Section 7.2.2 of the Loan Agreement, as modified by this Letter Agreement.

  7.  
On the date hereof, B Piece Holder shall advance the B Piece Tax and Insurance
Escrow Advance to Borrower. Such B Piece Tax and Insurance Escrow Advance shall
be deposited into the Tax and Insurance Escrow Account and shall thereafter
constitute a portion of the Tax and Insurance Escrow Fund for all purposes under
the Loan Agreement, as modified by this Letter Agreement, and the other Loan
Documents. The B Piece Tax and Insurance Escrow Advance shall be held as
additional collateral for the Loan and applied in accordance with Section 7.1 of
the Loan Agreement, as modified by this Letter Agreement.

  8.  
Notwithstanding anything to the contrary contained in Section 2.2.7 or elsewhere
in the Loan Agreement, Borrower shall not be required to purchase and deliver or
otherwise maintain an Interest Rate Cap Agreement or a Replacement Interest Rate
Cap Agreement with respect to the period from October 9, 2009 to and including
the Initial Maturity Date, as extended hereby.

  9.  
Nothing herein shall obligate Lender to agree to any further extensions of the
term of the Loan, or any other modifications with respect to the Loan.

This Letter Agreement shall be deemed to constitute a “Loan Document” for all
purposes under the Loan Agreement and the other Loan Documents. All references
in any other Loan Document to the “Loan Agreement” shall be deemed to refer to
the Loan Agreement as defined herein and as modified by this Letter Agreement,
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time.
This Letter Agreement may be executed in counterparts, each of which shall
constitute an original but which together shall constitute one instrument.
Executed facsimile copies of this Letter Agreement shall constitute a binding
agreement for all purposes. This Letter Agreement may be amended only by an
instrument in writing executed by each of the parties hereto.

 

 



--------------------------------------------------------------------------------



 



If any provision of this Letter Agreement is determined to be unenforceable, the
remaining provisions shall remain enforceable to the extent permissible.
This Letter Agreement shall inure to the benefit of and be binding upon
Servicer, on behalf of Lender, Lender and Borrower, and their respective
successors and assigns.
This Letter Agreement may not be modified, amended, waived, changed or
terminated orally, but only by an agreement in writing signed by the party(ies)
against whom the enforcement of the modification, amendment, waiver, change or
termination is sought.
This Letter Agreement shall be governed by the terms and provisions of
Section 10.3 of the Loan Agreement.
This Letter Agreement embodies the entire agreement and understanding between
Servicer. on behalf of Lender, Lender and Borrower with respect to the subject
matter hereof and supersedes all prior or contemporaneous oral or written
agreements and understandings relating to the subject matter hereof. In the
event of any inconsistency between the terms and provisions of this Letter
Agreement and the terms and provisions of any other agreement between or among
the parties hereto relating to the subject matter hereof (including the Loan
Documents), the terms and provisions of this Letter Agreement shall govern.

            TRIMONT REAL ESTATE ADVISORS, INC.,
a Georgia corporation, as Servicer and Asset
Manager on behalf of Lender
      By:   /s/ L Alfred Battle         Name:   L Alfred Battle        Title:  
Authorized Signatory     

 

 



--------------------------------------------------------------------------------



 



Agreed and accepted this 9th day of October, 2009.

              EASTERN CAPITAL FUND I SPE (VEGAS PARADISE) LLC,
a Delaware limited liability company    
 
            By:   /s/ Raymond M. Murphy              
 
  Name:   Raymond M. Murphy    
 
  Title:   General Counsel    

              EASTERN CAPITAL FUND I SPE (VEGAS PARADISE AFFILIATE) LLC,
a Delaware limited liability company    
 
            By:   /s/ Raymond M. Murphy              
 
  Name:   Raymond M. Murphy    
 
  Title:   General Counsel    

 

 



--------------------------------------------------------------------------------



 



Agreed and accepted this 9th day of October, 2009.

              NRFC UL HOLDINGS, LLC,
a Delaware limited liability company    
 
            By:   /s/ Daniel R. Gilbert              
 
  Name:   Daniel R. Gilbert    
 
  Title:   Executive Vice President &
Chief Investment Officer    

 

 



--------------------------------------------------------------------------------



 



Agreed and accepted this 9th day of October, 2009.

              HRHH DEVELOPMENT TRANSFEREE, LLC,
a Delaware limited liability company    
 
            By:   /s/ Richard Szymanski              
 
  Name:   Richard Szymanski    
 
  Title:   Vice President    

         
 
  cc:   Morgans Hotel Group Co.
 
      475 Tenth Avenue
 
      New York, New York 10018
 
      Re: Hard Rock
 
      Attention: David Smail
 
      Facsimile No.: (212) 277-4172
 
       
 
      DLJ Merchant Banking Partners
 
      11 Madison Avenue
 
      New York, New York 10010
 
      Attention: Ryan Sprott
 
      Facsimile No.: (212) 743-1667
 
       
 
      Latham & Watkins LLP
 
      885 Third Avenue
 
      Suite 1000
 
      New York, New York 10022
 
      Attention: Michelle Kelban, Esq.
 
      Facsimile No.: (212) 751-4864
 
       
 
      Latham & Watkins LLP
 
      355 South Grand Avenue
 
      Los Angeles, California 90071
 
      Attention: Tom Sadler, Esq.
 
      Facsimile No.: (213) 891-8763

 

 



--------------------------------------------------------------------------------



 



     
Kilpatrick Stockton LLP
  Eastern Capital Fund I SPE (Vegas Paradise) LLC
1100 Peachtree Street, Suite 2800
  Eastern Capital Fund I SPE (Vegas
Atlanta, GA 30309-4530
  Paradise Affiliate) LLC
Telephone: (404) 815-6595
  c/o Eastern Real Estate LLC
Telecopy: (404) 541-3490
  120 Presidential Way, Suite 300
Attention: Richard W. White
  Woburn, Massachusetts 01801
 
  Attention: Raymond M. Murphy,
 
                    General Counsel
 
  Facsimile: (781) 926-6426
 
   
NRFC WA HOLDINGS, LLC
  Goodwin Procter, LLP
c/o NorthStar Realty Finance Corp.
  Exchange Place
399 Park Avenue
  53 State Street
New York, New York 10022
  Boston, Massachusetts 02109
Attention: Daniel R. Gilbert
  Minta E. Kay, Esq.
Facsimile: (212) 547-2700
  Facsimile: (617) 523-1231
 
   
Wells Fargo Bank National
  NRFC UL Holdings, LLC
Association, as trustee for the
  c/o NorthStar Realty Finance Corp.
registered holders of
  399 Park Avenue, 18th Floor
N-Star REL CDO VIII Grantor Trust,
  New York, New York 10022
as successor in interest to NRFC WA
  Attention: Aaron Davis
Holdings, LLC
  Facsimile: (212) 547-2718
c/o NorthStar Realty Finance Corp.
   
399 Park Avenue
   
New York, New York 10022
   
Attention: Daniel R. Gilbert
   
Facsimile: (212) 547-2700
   
 
   
Wells Fargo Bank National
  Sidley Austin LLP
Association, as trustee for the
  787 Seventh Avenue
registered holders of
  New York, New York 10019
N-Star REL CDO VI Grantor Trust,
  Attention: Alan S. Weil, Esq.
as successor in interest to NRFC WA
  Facsimile: (212) 839-5599
Holdings, LLC
   
c/o NorthStar Realty Finance Corp.
   
399 Park Avenue
   
New York, New York 10022
   
Attention: Daniel R. Gilbert
   
Facsimile: (212) 547-2700
   

 

 